                       IN THE UNITED STATE DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

FAMILY TRUST SERVICES LLC,
STEVEN REIGLE, REGAL HOMES CO.,
BILLY GREGORY, and JOHN
SHERROD, on behalf of themselves
and those similarly situated,

         Plaintiffs,
                                                  Case No. 3:18-cv-00859
v.
                                                             Judge Richardson
JULIE COONE, NATIONWIDE
                                                             Mag. J. Holmes
INVESTMENTS LLC, and MERDAN
IBRAHIM,                                                     Jury Demand

         Defendants.


          SUPPLEMENTAL RESPONSE TO MOTION TO SHOW CAUSE


        The plaintiffs, Family Trust Services LLC, Steven Reigle, Regal Homes Co.,

Billy Gregory, and John Sherrod, together with putative intervenor Carl Chambers,

and non-party respondents Eugene Bulso and Paul Krog (collectively “Respond-

ents”), respectfully state as follows in further response to the Motion to Show Cause

filed by non-party Charles Walker:

        1. Mr. Walker filed this motion on September 13, 2018, insisting that the Re-

spondents had contemptuously violated the injunction flowing from the discharge

supposedly granted him in the Chapter 11 case In re Walker, No. 3:16-bk-3304.

        2. As the Respondents pointed out in response, however, Mr. Walker has nev-

er in fact obtained a discharge in that case. (See Dkt. 8 at 10–11.)




{00125698.DOCX / ver:2 }
     Case 3:18-cv-00859 Document 19 Filed 12/04/18 Page 1 of 4 PageID #: 1272
        3. Mr. Walker has apparently subsequently come to the same conclusion. On

November 15, 2018, he filed a “Motion to Reopen Administratively Closed Individu-

al Chapter 11 Case and Directing Entry of Discharge and Final Decree” in the

bankruptcy proceeding. (Ex. 1.)

        4. Mr. Walker’s Motion to Reopen, in which he seeks a discharge, should

squarely estop him from prevailing on the Motion to Show Cause predicated on the

inconsistent premise that he had a discharge already. Regardless of whether or not

Mr. Walker in fact obtains a discharge order in the bankruptcy proceeding, he has

played fast and loose with the most basic prerequisite of his show-cause motion. Cf.

Gen. Conf. Corp. of Seventh-Day Adventists v. McGill, 617 F.3d 402, 414 (6th

Cir. 2010) (“Although there is no set formula for assessing when judicial estoppel

should apply, it is well-established that at a minimum, a party’s later position must

be clearly inconsistent with its earlier position for judicial estoppel to apply.”). Were

Mr. Walker to obtain a ruling here that he had previously received a discharge,

while simultaneously asking the Bankruptcy Court to give him one in the first in-

stance, the incongruity would impinge upon the integrity of the judicial process. Cf.

New Hampshire v. Maine, 532 U.S. 742, 749 (2001) (“[Judicial estoppel’s] purpose

is ‘to protect the integrity of the judicial process.’”).

        5. Thus, the Court should peremptorily deny that portion of the Motion to

Show Cause predicated on a violation of the discharge injunction. It should do so on

the bases set out in Respondents’ initial response, but also on account of Mr. Walk-

er’s subsequent application to the Bankruptcy Court taking a position entirely at




{00125698.DOCX / ver:2 }                      -2-
    Case 3:18-cv-00859 Document 19 Filed 12/04/18 Page 2 of 4 PageID #: 1273
odds with his position here concerning the existence of a discharge. Whether it does

so on account of judicial estoppel, waiver, or simply because Mr. Walker’s Bank-

ruptcy Filings further elucidate how and why he has not actually been discharged is

of no moment.

                                      Respectfully submitted:
                                      LEADER, BULSO & NOLAN, PLC


                                      By: s/ Paul J. Krog
                                         Eugene N. Bulso, Jr. (No. 12005)
                                         Paul J. Krog (No. 29263)
                                         414 Union Street, Suite 1740
                                         Nashville, Tennessee 37219
                                         gbulso@leaderbulso.com
                                         pkrog@leaderbulso.com
                                         Tel.: (615) 780-4110
                                         Fax: (615) 780-4118
                                         Attorneys for Family Trust Services LLC,
                                         Steven Reigle, Regal Homes Co., Billy
                                         Gregory, John Sherrod, and Carl Cham-
                                         bers




{00125698.DOCX / ver:2 }                 -3-
    Case 3:18-cv-00859 Document 19 Filed 12/04/18 Page 3 of 4 PageID #: 1274
                           CERTIFICATE OF SERVICE
I certify that the foregoing was filed via the Court’s ECF system, which is expected
to deliver a copy to the following, on this, the 4th day of December, 2018:

Patrick Newsom                                 Robert R Laser III
Paul Bruno                                     625 Main Street
Bruno|Newsom PLLC                              Suite 206
40 Music Square E.                             Nashville, TN 37206
Nashville, TN 37203                            615-669-5468
615-251-9500                                   rob@laserlawfirm.com
615-345-4188                                   Counsel for Defendants Merdan Ibrahim
patrick@brunonewsom.com                        and Julie Coone
Counsel for Defendant Nationwide
Investments LLC
Charles Walker
Woodbine Legal PC
69 Thompson Lane
Nashville, TN 37211
615-367-5111
615-383-1154
charles@woodbinelegal.com



                                                s/ Paul J. Krog
                                                Paul J. Krog




{00125698.DOCX / ver:2 }                 -4-
    Case 3:18-cv-00859 Document 19 Filed 12/04/18 Page 4 of 4 PageID #: 1275
